ALLOWANCE
The amendment filed 6/17/2022 has been entered.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a universal adapter bracket for a motorcycle headlamp comprising: an annular ring having an open interior defined by an interior circumference, said annular ring also having an exterior circumference, a top surface and a bottom surface, wherein a plurality of indexing apertures are disposed around the interior circumference of the annular ring, wherein a plurality of clamping tabs are disposed around the exterior circumference of the annular ring, each of said clamping tabs having a hole therethrough; at least two ears depending upwardly from the top surface of the annular ring, said ears having a hole therethrough and a slot for receiving and capturing a threaded anti- vibration bushing; a headlight aiming riser depending upwardly from the top surface of the annular ring, said headlight aiming riser provided with a plurality of holes to secure a headlight aiming apparatus to the headlight aiming riser; wherein a headlamp is disposed in the open interior of the annular ring and the annular ring is secured to a retaining ring by first fasteners passing through the retaining ring and into the holes in the clamping tabs on the annular ring; and wherein the annular ring, the headlamp, and the retaining ring are secured to a main bracket by second fasteners that extend through the main bracket, into the holes in the ears, wherein said second fasteners are in threaded engagement with the threaded anti-vibration bushing  with respect to claim 1; and 
An adapter bracket for a headlamp comprising: an annular ring having an open interior defined by an interior circumference, an exterior circumference, a top surface and a bottom surface, a plurality of indexing apertures disposed around the interior circumference, and a plurality of clamping tabs disposed around the exterior circumference; a plurality of ears depending upwardly from the top surface of the annular ring, said ears having a hole therethrough and a slot for receiving a threaded anti-vibration bushing; a headlight aiming riser depending upwardly from the top surface of the annular ring; wherein the headlamp is disposed in the open interior of the annular ring and the annular ring is secured by the clamping tabs to a retaining ring; and wherein the annular ring, the headlamp, and the retaining ring are secured to a main bracket by fasteners that engage with the threaded anti-vibration bushings with respect to claim 11; as specifically called for in the claimed combinations
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roach et al. (US 7,249,875) and Yamasaki et al. (US 2020/0290694) disclose a similar adapter bracket.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875